A review of the evidence and of the findings made thereon by the trial judge discloses that the bill was properly dismissed for the reason that the plaintiff failed to sustain his burden of proving that he and those with whom he claimed to be in privity had acquired a right of way over the locus by adverse use for an uninterrupted period of twenty years. G. L. c. 187, § 2. Sargent v. Ballard, 9 Pick. 251, 254. Tucker v. Poch, 321 Mass. 321, 323. Garrity v. Sherin, 346 Mass. 180.

Decree affirmed.